NUMBERS 13-11-00513-CR AND 13-11-00514-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RONALD CHRISTOPHER GABRIEL,                                                    Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 130th District Court
                        of Matagorda County, Texas.



                          MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

       Appellant, Ronald Christopher Gabriel, attempts to appeal convictions for

possession of a controlled substance with intent to deliver and possession of a firearm by

felon. The trial court has certified in both cases that this Ais a plea-bargain case, and the

defendant has NO right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On August 4, 2011, this Court notified appellant=s counsel of the trial court=s

certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certifications.

       On August 31, 2011, counsel filed a letter brief with this Court.           Counsel=s

response does not establish that the certifications currently on file with this Court are

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, these

appeals are DISMISSED.

                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
29th day of September, 2011.




                                              2